THREADGILL, Judge.
The appellant, Marcia Young, appeals from the sentence imposed following the revocation of her community control. She argues that the trial court used an improper sentencing scheme in sentencing her as a habitual offender upon the revocation of her community control. It is not necessary to reach this issue, however, because the record does not support a finding that' the appellant is a habitual felony offender under section 775.084, Florida Statutes (1989). The only record before the trial court at the appellant’s revocation sentencing hearing was a post-sentence investigation. The post-sentence investigation report reveals that the appellant had been released from commitment on her prior felony convictions more than five years before she committed the current offenses. She was released on the prior offenses by September 23, 1984. The offenses for which the appellant was being sentenced were committed between October 17, and October 30, 1989. Thus, the trial court’s finding that the appellant is a habitual felony offender is not supported by the record. See § 775.084(1)(a)2, Fla.Stat. (1989).
Accordingly, we reverse the sentence imposed under the habitual offender statute and remand for resentencing within the guidelines, which may include a one-cell increase for the violation of community control. In light of our holding, it is not necessary to address the other points raised by the appellant.
Reversed and remanded.
DANAHY, A.C.J., and CASE, JAMES R., Associate Judge, concur.